COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  Raul Sandoval,                                                   No. 08-22-00202-CV
                                                  §
                        Appellant,                                   Appeal from the
                                                  §
  v.                                                                448th District Court
                                                  §
  Progressive Resources, Inc., Sandoval                          of El Paso County, Texas
  Capital, Inc., El Paso Sandy                    §
  Transportation, LLC, Guadalupe Eduardo                          (TC# 2017DCV0741)
  Sandoval, Luis Carlos Sandoval, Jr., Juan       §
  Sandoval, Jr., Individually and as
  Independent Administrator of the Estate of      §
  Maria Teresa Sandoval, and as Dependent
  Administrator of the Estate of Juan             §
  Sandoval, Sr., and Lillian Arthur,
                                                  §
                         Appellees.
                                              §
                                            ORDER

       The Appellee Juan Sandoval, Jr., Individually and as Independent Administrator of the Estate of

Maria Teresa Sandoval, and as Dependent Administrator of the Estate of Juan Sandoval, Sr. has filed a

motion to abate this appeal for lack of disputed issues. The Court finds good cause to grant this

abatement. Therefore, we ORDER this appeal to be abated until January 22, 2023. The appellate

timetable will be suspended during the abatement, and the Appellant’s brief will be due 15 days

from the date of the reinstatement order.

       IT IS SO ORDERED this 8th day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.